DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites that the “bracket/tenon and/or bracket/bar pairs are selected with a friction coefficient that is less than or equal to 0.6,” which is a range of 0 < COF < 0.6.  While the specification discloses an embodiment that has a coefficient of friction of 0.2 (see specficiation, page 7, “third example”), the specification has not provided any examples having a coefficient of friction of less than 0.2.  As such, one would have to engage in undue experimentation through testing of various materials, coatings and surface treatments to produce a coefficient of friction of less than 0.2.
see specficiation, page 7, “third example”), the specification has not provided any examples having a coefficient of friction of less than 0.2.  As such, one would have to engage in undue experimentation through testing of various materials, coatings and surface treatments to produce a coefficient of friction of less than 0.2.
Claim 3 recites that the “bracket/tenon and/or bracket/bar pairs are selected with a friction coefficient that is less than or equal to 0.4,” which is a range of 0 < COF < 0.4.  While the specification discloses an embodiment that has a coefficient of friction of 0.2 (see specficiation, page 7, “third example”), the specification has not provided any examples having a coefficient of friction of less than 0.2.  As such, one would have to engage in undue experimentation through testing of various materials, coatings and surface treatments to produce a coefficient of friction of less than 0.2.
Claim 4 recites that the “bracket/tenon and/or bracket/bar pairs are selected with a friction coefficient that is less than or equal to 0.2.”  While the specification discloses an embodiment that has a coefficient of friction of 0.2 (see specficiation, page 7, “third example”), the specification has not provided any examples having a coefficient of friction of less than 0.2.  As such, one would have to engage in undue experimentation through testing of various materials, coatings and surface treatments to produce a coefficient of friction of less than 0.2.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
e.g. other steel alloys, other metals, composite materials), a variety of coatings other than cobalt enriched tungsten carbide and a variety of surface treatments that can be applied to achieve the claimed coefficient of friction.  Applicant has not shown a sufficient number of species to establish possession of all members of the genus producing a coefficient of friction equal to or less than 0.6, 0.5, 0.5 and/or 0.2 as claimed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank et al. (US 2006/0269766).
Regarding claim 1, Swank discloses  A method for attenuating vibrations in an aircraft wheel/brake assembly that arise during braking (see ¶ 0011), with the brake comprising rotor discs (10) rotationally driven with the wheel by means of bars (see ¶ 0037) secured to the wheel and engaged in notches of the rotor discs (see ¶ 0037, FIGS. 1, 2), and stator discs (see ¶ 0037), which are kept see ¶ 0037), the notches having sides protected by brackets (25), characterized in that bracket/tenon and/or bracket/bar pairs are selected with a friction coefficient that is less than or equal to 0.6 (see Tables 4, 6).
Regarding claim 2, Swank discloses that the bracket/tenon and/or bracket/bar pairs are selected with a friction coefficient that is less than or equal to 0.5 (see Tables 4, 6).
Regarding claim 3, Swank discloses that the bracket/tenon and/or bracket/bar pairs are selected with a friction coefficient that is less than or equal to 0.4 (see Tables 4, 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swank et al. (US 2006/0269766), as applied to claim 1, above, and further in view of Shirai et al. (US 4,289,216).


However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05.II.A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  In the present case, Shirai teaches a method for attenuating vibrations (see col. 6, lines 6-23) wherein the coefficient of friction between the sliding brake element and the torque supporting element is recognized as a result-effective variable for providing smooth braking.  As such, it would have been a matter of routine optimization to produce a coefficient of friction that is less than or equal to 0.2 to reduce vibrations and to provide a smooth braking effect (see e.g. Shirai, col. 6, lines 6-23).  
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-7, Swank does not disclose the features claimed therein.  
Rook (US 2017/0174330) discloses a bar comprising “a metal material, such as steel or a nickel-based superalloy” (see ¶ 0022) and further that “a tungsten carbide cobalt coating may be used” (see ¶ 0022), resulting in “a coefficient of friction value between 0.3 and 0.6” (see ¶ 0022).  Rook, however, does not specifically disclose the bar is made of X5CrNiMo16-5 steel, does not disclose the recited surface roughness, and does not disclose a bracket made of 15CrMoV6 steel or 17-22AS steel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

March 13, 2021